DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1-5 are allowed.
REASONS FOR ALLOWANCE
Examiner agrees with applicant’s remarks dated 06/07/2022. Therefore, previous rejections are withdrawn.
Regarding Claim 1, Kyle discloses a power generating apparatus [A pipeline turbine generator for generating electric power from fluid flowing in a pipeline] (Abstract) comprising: 
an inlet pipe [“A”] configured to receive and convey a liquid [generating electricity from fluid flowing in a fluid line] (Annotated FIG. Below for FIG. 11B, Claim 1); 
a rotating blade [TB] including a base pipe [“B”] constituted by a pipe body [“B” IS “CONSTIUTED BY A PIPE BODY”] communicating with the inlet pipe [“A”], the rotating blade [TB] being configured to jet the liquid in a circumferential direction of the base pipe [“B”] and rotate along the circumferential direction [fluid flowing in a fluid line, the line associated with, and downstream of, a wellhead and generally proximate a chemical injection pump] (Annotated FIG. Below for FIG. 11B, Claim 1); 
a generator [TG] including an input shaft [“C”] where a rotary drive force is inputted, the generator [TG] being configured to convert the rotary drive force into electrical energy [a turbine and associated generator, structured and sized and scaled appropriate to charge a 12-volt battery] (Annotated FIG. Below for FIG. 11B, Claim 1); and 
a rotational coupling unit [“D”] rotatably coupling the base pipe [“D” clearly shows threads and couplers, therefore “D” is “detachably” from “B”], directly or via the input shaft [“C”], to the inlet pipe [“A”] (Annotated FIG. Below for FIG. 11B, Claim 1), wherein 
the input shaft [“C”] is provided in such a manner as to penetrate the generator [the shaft penetrates the generator] (Annotated FIG. Below for FIG. 11B, Claim 1), 
the generator [TG] generates electric power on the basis of the rotary drive of the base pipe [“B”] connected to the input shaft [“C”] (Annotated FIG. Below for FIG. 11B, Claim 1), 
the input shaft [“C”] is connected at one end portion to the rotational coupling unit [“D”], the input shaft [“C”] is connected at the other end portion to the base pipe [“B”] (See Annotated FIG. Below for FIG. 11B), and
the generator [TG] is placed between the rotational coupling unit [“D”] and the rotating blade [the generator is places between the rotational coupling unit and the blades when the valve extends the blades at the top location] (Annotated FIG. Below for FIG. 11B, Claim 1).

    PNG
    media_image1.png
    906
    358
    media_image1.png
    Greyscale

Theis (US 3,611,723) discloses (i) AN input shaft [19] configuring a water passage that guides the liquid supplied from the inlet pipe [17] to the base pipe of the rotating blade [13] (FIG. 1).
It appears not obvious to consider Theis shaft that guides water to a rotating blade as recited  (see “I” above) when also considering the remaining of the limitations as recited in Claim 1 (see I-VIII above).
Therefore, with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A power generating apparatus comprising: 
an inlet pipe configured to receive and convey a liquid; 
a rotating blade including a base pipe constituted by a pipe body communicating with the inlet pipe, the rotating blade being configured to jet the liquid in a circumferential direction of the base pipe and rotate along the circumferential direction; 
a generator including an input shaft where a rotary drive force is inputted, 
(i) the input shaft configuring a water passage that guides the liquid supplied from the inlet pipe to the base pipe of the rotating blade, 
the generator being configured to convert the rotary drive force into electrical energy; and 
a rotational coupling unit rotatably coupling the base pipe, directly or via the input shaft, to the inlet pipe, wherein 
the input shaft is provided in such a manner as to penetrate the generator, 
the generator generates electric power on the basis of the rotary drive of the base pipe connected to the input shaft, 
the input shaft is connected at one end portion to the rotational coupling unit, 
the input shaft is connected at the other end portion to the base pipe, and 
the generator is placed between the rotational coupling unit and the rotating blade.




Regarding Claim 2, Kyle (US 2014/0117669) discloses all the elements similarly to Claim 1 for elements “I-VIII”, with the exception of:	
the rotational coupling unit includes –  
 (i) a tubular diameter-increasing portion formed into a tube that has an outside diameter increasing from a portion coupled to the base pipe or the input shaft toward a portion coupled to the inlet pipe; 
(ii) a tubular diameter-reducing portion formed into a tube that covers an outer peripheral surface of the tubular diameter-increasing portion via a tubular gap from the portion coupled to the inlet pipe and has a reducing inside diameter; and 
(iii) a tubular water passage constituted by the tubular gap between the outer peripheral surface of the tubular diameter-increasing portion and an inner peripheral surface of the tubular diameter-reducing portion, the tubular water passage being configured to communicate with an inside of the inlet pipe and an outside of the inlet pipe. 
	Theis (US 3,611,723) discloses a rotational coupling unit includes elements (i-iii) in FIG. 1; elements 17, 14, 13.
However, Kyle does not provide any suggestions of using different rotational coupling unit(s) and a POSITA would not be prompted to consider Theis to be incorporated into Kyle’s rotational coupling unit.
Therefore, with respect to Claim 2 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A power generating apparatus comprising: 
an inlet pipe configured to receive and convey a liquid; 
a rotating blade including a base pipe constituted by a pipe body communicating with the inlet pipe, the rotating blade being configured to jet the liquid in a circumferential direction of the base pipe and rotate along the circumferential direction; 
30a generator including an input shaft where a rotary drive force is inputted, the generator being configured to convert the rotary drive force into electrical energy; and 
a rotational coupling unit rotatably coupling the base pipe, directly or via the input shaft, to the inlet pipe, wherein 
the generator generates electric power on the basis of the rotary drive of the base pipe connected to the input shaft, 
the rotational coupling unit includes: 
(i) a tubular diameter-increasing portion formed into a tube that has an outside diameter increasing from a portion coupled to the base pipe or the input shaft toward a portion coupled to the inlet pipe; 
(ii) a tubular diameter-reducing portion formed into a tube that covers an outer peripheral surface of the tubular diameter-increasing portion via a tubular gap from the portion coupled to the inlet pipe and has a reducing inside diameter; and 
(iii) a tubular water passage constituted by the tubular gap between the outer peripheral surface of the tubular diameter-increasing portion and an inner peripheral surface of the tubular diameter-reducing portion, the tubular water passage being configured to communicate with an inside of the inlet pipe and an outside of the inlet pipe.
Regarding Claim 5, Kyle (US 2014/0117669) discloses all the elements similarly to Claim 1 for elements “I-VIII”, with the exception of:
(iv) the rotating blade includes an arm pipe constituted by at least one pipe body extending in a radial direction of the base pipe, the arm pipe being configured to jet the liquid in the circumferential direction of the base pipe and rotate along the circumferential direction.
Theis (US 3,611,723) discloses a rotating blade includes element (iv) in FIG. 1; elements 17, 14, 13.
However, Kyle does not provide any suggestions of using different rotating blade and a POSITA would not be prompted to consider Theis to be incorporated into Kyle’s rotational coupling unit.
Therefore, with respect to Claim 5 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A power generating apparatus comprising: 
an inlet pipe configured to receive and convey a liquid; 
a rotating blade including a base pipe constituted by a pipe body communicating with the inlet pipe, the rotating blade being configured to jet the liquid in a circumferential direction of the base pipe and rotate along the circumferential direction; 
a generator including an input shaft where a rotary drive force is inputted, the generator being configured to convert the rotary drive force into electrical energy; and 
a rotational coupling unit rotatably coupling the base pipe, directly or via the input shaft, to the inlet pipe, wherein 
the generator generates electric power on the basis of the rotary drive of the base pipe connected to the input shaft, 
(iv) the rotating blade includes an arm pipe constituted by at least one pipe body extending in a radial direction of the base pipe, the arm pipe being configured to jet the liquid in the circumferential direction of the base pipe and rotate along the circumferential direction, and 
a gutter- or groove-shaped liquid jet receiver extending annularly along a rotation path of the liquid jetted from the arm pipe below the rotation path is provided below the arm pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832